 



Exhibit 10.5
December 3, 2007
Mr. Alan M. Bennett
c/o H&R Block, Inc.
One H&R Block Way
Kansas City, Missouri 64105
          Re: Employment Agreement
Dear Alan:
This is your EMPLOYMENT AGREEMENT (this “Agreement”) with HRB Management, Inc.,
a Missouri corporation (the “Company”). It sets forth the terms of your
employment with the Company and its Affiliates (as defined below) from time to
time.
1. Your Position, Performance and Other Activities
     (a) Agreement as to Employment; Titles. Effective as of November 20, 2007
(the “Employment Date”), the Company hereby employs you to serve on an interim
basis in the capacity of Chief Executive Officer of the Company and Chief
Executive Officer of H&R BLOCK, INC., a Missouri Corporation (“Block”) and the
indirect parent corporation of the Company, and you hereby accept such
employment by the Company, subject to the terms of this Agreement. The Company
reserves the right, in its sole discretion, to change your titles at the time
the Company and Block appoint a permanent Chief Executive Officer.
     (b) Duties. During the Term prior to the appointment of a permanent Chief
Executive Officer, you will have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of chief
executive officers in similarly sized companies, and such other duties,
authorities and responsibilities as Block’s Board of Directors (the “Board”)
designates from time to time that are not inconsistent with your positions.. In
addition, you acknowledge and agree that following the appointment of a
permanent Chief Executive Officer during the Term, you will resign as an officer
of the Company and be employed by the Company as a senior-level advisor to the
Company and aid in the transition to a permanent Chief Executive Officer. You
will report to the Board and, following the appointment of a permanent Chief
Executive Officer, to the Board and the Chief Executive Officer.
     (c) Performance. So long as you are employed under this Agreement, you
agree to devote your full business time and efforts exclusively on behalf of the
Company and to competently and diligently discharge your duties hereunder. You
will not be prohibited from engaging in such personal, charitable, or other
nonemployment activities that do not interfere with your full-time employment
hereunder and that do not violate the other provisions of this Agreement or the
H&R Block, Inc. Code of Business Ethics & Conduct, which you acknowledge having
read and understood. You will comply in all material respects with all
reasonable policies of the Company as are from time to time in effect and
applicable to your position. You

 



--------------------------------------------------------------------------------



 



understand that the business of Block, the Company, and/or any other direct or
indirect subsidiary of Block (each such other subsidiary an “Affiliate”) may be
subject to governmental regulation, some of which may require you to submit to
background investigation as a condition of Block, the Company, and/or
Affiliates’ participation in certain activities subject to such regulation. If
you, Block, the Company, or Affiliates are unable to participate, in whole or in
part, in any such activity solely as the result of any action or inaction on
your part, then this Agreement and your employment hereunder may be terminated
by the Company without notice.
2. Term of Your Employment
     Your employment under this Agreement will begin on the Employment Date and
end on May 20, 2008 (the “Term”).
3. Your Compensation
     (a) Base Salary. The Company will pay to you a gross salary during the Term
of $450,000 (“Base Salary”), payable semimonthly or at any other pay periods as
the Company may use for its other executive-level employees.
     (b) Guaranteed Bonus. The Company will pay to you a guaranteed bonus of
$562,500 (the “Guaranteed Bonus”) on the last day of the Term unless your
employment is terminated by the Company for Cause (as defined below) or you
voluntarily terminate before such date.
     (c) Long-Term Incentive. As authorized under the H&R Block 2003 Long-Term
Executive Compensation Plan, as amended (the “2003 Plan”), you will be granted
on December 3, 2007 (the “Grant Date”) a non-qualified stock option (the “Stock
Option”) under the 2003 Plan to purchase 150,000 shares of Block’s common stock
at an option price per share equal to its closing price on the New York Stock
Exchange on the Grant Date, such option to expire on the fifth anniversary of
the date of grant, to vest and become exercisable as to the shares covered
thereby on the last day of the Term and to have such other terms and conditions
as are set forth in an award agreement substantially in the form attached hereto
as Exhibit A.
     (d) Housing and Certain Travel Expenses. During the Term, (i) the Company
will make available reasonable and customary furnished housing for your use when
you are at the Company’s headquarters in Kansas City, Missouri in connection
with the business of the Company and its Affiliates and (ii) you and your family
will be entitled to the use of the Company’s Net Jet share for one round trip
per week between your Connecticut or Florida residences and Kansas City,
Missouri. To the extent that you incur taxable income related to any benefits
provided in this Section 3(d), the Company will pay to you such additional
amount as is necessary to “gross up” such benefits and cover the anticipated
income and employment tax liability resulting from such taxable income so that
the economic benefit to you is the same as if such payments were provided to you
on a non-taxable basis. Such amount will be paid to you promptly but, in any
event, no later than by the end of the calendar year next following the calendar
year in which you remit the income tax due in respect these benefits.

2



--------------------------------------------------------------------------------



 



     (e) Automobile. The Company will promptly pay directly, or reimburse you
for, the cost of a full-size rental car for the Term for your use when you are
at the Company’s headquarters in Kansas City, Missouri in connection with the
business of the Company and its Affiliates.
     (f) Business Expenses. The Company will promptly pay directly, or reimburse
you for, all business expenses, to the extent such expenses are paid or incurred
by you during the Term in accordance with the Company’s policy in effect from
time to time and to the extent such expenses are reasonable and necessary to
your conduct of the Company’s business.
     (g) Health Benefits. The Company will promptly reimburse you for any
out-of-network charges you may incur while you are in Kansas City, Missouri in
connection with the business of the Company and its Affiliates under the terms
of the retiree medical program in which you participate.
     (h) Other Benefits. During the Term and subject to the discretionary
authority given to the applicable benefit plan administrators, the Company will
make available to you such insurance, sick leave, deferred compensation,
vacation and other like benefits as are approved and provided from time to time
to the other executive-level employees of the Company or Affiliates. Coverage
and eligibility for any such benefits are subject to the terms of the various
plans as they may be amended from time to time pursuant to their respective
terms.
4. Termination of Employment
     (a) Without Notice. The Company may, at any time, in its sole discretion,
terminate your employment without notice for Cause. For purposes of this
Agreement, the term “Cause” means:
     (1) your commission of an act materially and demonstrably detrimental to
the good will of Block, the Company or any Affiliate, which act constitutes
gross negligence or willful misconduct by you in the performance of your
material duties to Block, the Company or any Affiliate; or
     (2) your commission of any act of dishonesty or breach of trust resulting
or intending to result in material personal gain or your material enrichment at
the expense of Block, the Company or any Affiliate; or
     (3) your material violation of Sections 5 or 6 of this Agreement which
violation, if curable, is not cured by you within 30 days of the Company
providing you with written notice of such material violation; or
     (4) your inability or the inability of Block, the Company, and/or an
Affiliate to participate, in whole or in part, in any activity subject to
governmental regulation and material to the business of Block, the Company
and/or any Affiliate solely as the result of any action or inaction by you, as
described in Section 1(c), which action or inaction, if curable, is not cured by
you within 30 days of the Company providing you with written notice of such
action or inaction.

3



--------------------------------------------------------------------------------



 



     (b) With Notice. Either party may terminate your employment for any reason,
or no reason, by providing not less than 30 days’ prior written notice of such
termination to the other party, and, if such notice is properly given, your
employment hereunder will terminate as of the close of business on the 30th day
after such notice is deemed to have been given or such later date as is
specified in such notice. Notwithstanding the foregoing, if you give written
notice of termination as the result of a material breach of this Agreement by
the Company within 30 days of such breach and the Company fails to cure such
breach within 30 days of such notice, your termination will be effective at the
end of such 30-day cure period and will be treated as a termination by the
Company without Cause for purposes of this Agreement.
     (c) Severance. Upon a termination of your employment prior to the end of
the Term by the Company without Cause or as the result of your death or “total
and permanent disability” (as defined under any long-term disability plan
maintained by the Company or Block for executives of the Company), you will be
entitled to the following benefits: (i) a lump sum payment equal to the sum of:
(x) the Base Salary payable for the remainder of the Term and (y) the Guaranteed
Bonus and (ii) full vesting of the Stock Option, provided that you execute an
agreement with the Company under which you release all known and potential
claims related to your employment against Block, the Company and any Affiliate
substantially in the form attached hereto as Exhibit B; execution of such
release by you to occur within 25 days after termination of your employment and
payment to be made to you within 10 days of such execution.
5. Confidentiality
     (a) Background and Relationship of Parties. The parties hereto acknowledge
(for all purposes including, without limitation, Sections 5 and 6 of this
Agreement) that Block, the Company, or Affiliates have been and will be engaged
in a continuous program of acquisition and development respecting their
businesses, present and future, and that, in connection with your employment by
the Company, you will be expected to have access to all information of value to
the Company and Block and that your employment creates a relationship of
confidence and trust between you and Block with respect to any information
applicable to the businesses of Block, the Company, or Affiliates. You will
possess or have unfettered access to information that has been created,
developed, or acquired by Block, the Company, or Affiliates or otherwise become
known to Block, the Company, or Affiliates and which has commercial value in the
businesses in which Block, the Company, or Affiliates have been and will be
engaged and has not been publicly disclosed by Block. All information described
above is hereinafter called “Proprietary Information.” By way of illustration,
but not limitation, Proprietary Information includes trade secrets, customer
lists and information, employee lists and information, developments, systems,
designs, software, databases, know-how, marketing plans, product information,
business and financial information and plans, strategies, forecasts, new
products and services, financial statements, budgets, projections, prices, and
acquisition and disposition plans. Proprietary Information does not include any
portions of such information which are now or hereafter made public by third
parties in a lawful manner or made public by parties hereto without violation of
this Agreement.

4



--------------------------------------------------------------------------------



 



     (b) Proprietary Information is Property of Block.
     (1) All Proprietary Information is the sole property of Block (or the
applicable Affiliate) and its assigns, and Block (or the applicable Affiliate)
is the sole owner of all patents, copyrights, trademarks, names, and other
rights in connection therewith and without regard to whether Block (or any
Affiliate) is at any particular time developing or marketing the same. You
hereby assign to Block any rights you may have or may acquire in such
Proprietary Information. At all times during and after your employment with the
Company or any Affiliate, you will keep in strictest confidence and trust all
Proprietary Information and you will not use or disclose any Proprietary
Information without the written consent of Block, except as may be necessary in
the ordinary course of performing duties as an employee of the Company or as may
be required by law or the order of any court or governmental authority.
     (2) In the event of any termination of your employment hereunder, you will
promptly deliver to the Company all copies of all documents, notes, drawings,
programs, software, specifications, documentation, data, Proprietary
Information, and other materials and property of any nature belonging to Block
or any Affiliate and obtained during the course of your employment with the
Company. In addition, upon such termination, you will not remove from the
premises of Block or any Affiliate any of the foregoing or any reproduction of
any of the foregoing or any Proprietary Information that is embodied in a
tangible medium of expression.
6. Non-Hiring; Non-Solicitation; No Conflicts
     (a) General. The parties hereto acknowledge that, during the course of your
employment by the Company, you will have access to information valuable to the
Company and Block concerning the employees of Block and Affiliates (“Block
Employees”) and, in addition to your access to such information, you may, during
(and in the course of) your employment by the Company, develop relationships
with such Block Employees whereby information valuable to Block and Affiliates
concerning the Block Employees was acquired by you. Such information includes,
without limitation: the identity, skills, and performance levels of the Block
Employees, as well as compensation and benefits paid by Block to such Block
Employees. You agree and understand that it is important to protect Block, the
Company, Affiliates and their employees, agents, directors, and clients from the
unauthorized use and appropriation of Block Employee information, Proprietary
Information, and trade secret business information developed, held, or used by
Block, the Company, or Affiliates, and to protect Block, the Company, and
Affiliates and their employees, agents, directors, and customers you agree to
the covenants described in this Section 6.
     (b) Non-Hiring. During the Term, and for a period of 1 year after your last
day of employment with the Company, you may not directly or indirectly recruit,
solicit, or hire any Block Employee or otherwise induce any such Block Employee
to leave the employment of Block (or the applicable employer-subsidiary of
Block) to become an employee of or otherwise be associated with any other party
or with you or any company or business with which you are or may become
associated. The running of the 1-year period will be suspended during any period

5



--------------------------------------------------------------------------------



 



of violation and/or any period of time required to enforce this covenant by
litigation or threat of litigation.
     (c) Non-Solicitation. During the Term, and for a period of 1 year after
your last day of employment with the Company, you may not directly or indirectly
solicit or enter into any arrangement with any person or entity which is, at the
time of the solicitation, a significant customer of the Company or an Affiliate
for the purpose of engaging in any business transaction of the nature performed
by the Company or such Affiliate, or contemplated to be performed by the Company
or such Affiliate, for such customer, provided that this Section 6(c) will only
apply to customers for whom you personally provided services while employed by
the Company or an Affiliate or customers about whom or which you acquired
material information while employed by the Company or an Affiliate. The running
of the 1-year period will be suspended during any period of violation and/or any
period of time required to enforce this covenant by litigation or threat of
litigation.
     (d) No Conflicts. You represent in good faith that, to the best of your
knowledge, your performance of all the terms of this Agreement will not breach
any agreement to which you are or were a party and which requires you to keep
any information in confidence or in trust. You have not brought and will not
bring to the Company or Block nor will you use in the performance of employment
responsibilities at the Company any proprietary materials or documents of a
former employer that are not generally available to the public, unless you have
obtained express written authorization from such former employer for their
possession and use. You have not and will not breach any obligation of
confidentiality that you may have to former employers and you will fulfill all
such obligations during your employment with the Company.
     (e) Reasonableness of Restrictions. You and the Company acknowledge that
the restrictions contained in this Agreement are reasonable, but should any
provisions of any Section of this Agreement be determined to be invalid,
illegal, or otherwise unenforceable or unreasonable in scope by any court of
competent jurisdiction, the validity, legality, and enforceability of the other
provisions of this Agreement will not be affected thereby and the provision
found invalid, illegal, or otherwise unenforceable or unreasonable will be
considered by the Company and you to be amended as to scope of protection, time,
or geographic area (or any one of them, as the case may be) in whatever manner
is considered reasonable by that court and, as so amended, will be enforced.
7. Miscellaneous
     (a) Third-Party Beneficiary. The parties hereto agree that Block is a
third-party beneficiary as to the obligations imposed upon you under this
Agreement and as to the rights and privileges to which the Company is entitled
pursuant to this Agreement, and that Block is entitled to all of the rights and
privileges associated with such third-party-beneficiary status.
     (b) Entire Agreement. This Agreement supersedes all previous employment
agreements, whether written or oral between you and the Company and constitutes
the entire agreement and understanding between the Company and you concerning
the subject matter hereof. No modification, amendment, termination, or waiver of
this Agreement will be binding

6



--------------------------------------------------------------------------------



 



unless in writing and signed by you and a duly authorized officer of the
Company. Failure of the Company, Block, or you to insist upon strict compliance
with any of the terms, covenants, or conditions hereof will not be deemed a
waiver of such terms, covenants, and conditions. If, and to the extent that, any
other written or oral agreement between you and Company or Block is inconsistent
with or contradictory to the terms of this Agreement, the terms of this
Agreement will apply.
     (c) Specific Performance. The parties hereto acknowledge that money damages
alone will not adequately compensate the Company or Block or you for breach of
any of the covenants and agreements set forth in Sections 5 and 6 herein and,
therefore, in the event of the breach or threatened breach of any such covenant
or agreement by either party, in addition to all other remedies available at
law, in equity or otherwise, a wronged party will be entitled to injunctive
relief compelling specific performance of (or other compliance with) the terms
hereof.
     (d) Successors and Assigns. This Agreement is binding upon you and your
heirs, executors, assigns and administrators or your estate and property and
will inure to the benefit of the Company, Block and their successors and
assigns. You may not assign or transfer to others the obligation to perform your
duties hereunder. The Company may assign this Agreement to an Affiliate with
your consent, in which case, after such assignment, the “Company” means the
Affiliate to which this Agreement has been assigned.
     (e) Withholding Taxes. From any payments due hereunder to you from the
Company, there will be withheld amounts reasonably believed by the Company to be
sufficient to satisfy liabilities for federal, state, and local taxes and other
charges and customary withholdings. You remain primarily liable to such
authorities for such taxes and charges to the extent not actually paid by the
Company. This Section 7(e) does not affect the Company’s obligation to “gross
up” any benefits paid to you pursuant to Section 3(d).
     (f) Indemnification. To the fullest extent permitted by law and Block’s
Bylaws, the Company hereby indemnifies during and after the period of your
employment hereunder you from and against all loss, costs, damages, and expenses
including, without limitation, legal expenses of counsel selected by the Company
to represent your interests (which expenses the Company will, to the extent so
permitted, advance to executive as the same are incurred) arising out of or in
connection with the fact that you are or were a director, officer, attorney,
employee, or agent of the Company or Block or serving in such capacity for
another corporation at the request of the Company or Block. Notwithstanding the
foregoing, the indemnification provided in this Section 7(f) will not apply to
any loss, costs, damages, and expenses arising out of or relating in any way to
your employment by any former employer or the termination of any such
employment.
     (g) Right to Offset. To the extent not prohibited by applicable law and in
addition to any other remedy, the Company has the right but not the obligation
to offset any amount that you owe the Company under this Agreement against any
amounts due you by Block, the Company, or Affiliates.

7



--------------------------------------------------------------------------------



 



     (h) Notices. All notices required or desired to be given hereunder must be
in writing and will be deemed served and delivered if delivered in person or
mailed, postage prepaid to you at: your address then on file with the Company’s
payroll department and to the Company at: HRM Management, Inc., c/o H&R Block,
Inc., One H&R Block Way, Kansas City, Missouri 64105, Attn: Corporate Secretary;
or to such other address and/or person designated by either party in writing to
the other party. Any notice given by mail will be deemed given as of the date it
is so mailed and postmarked or received by a nationally recognized overnight
courier for delivery.
     (i) Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.
     (j) Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any provision would result in the imposition of an applicable tax
under Section 409A of the Internal Revenue Code of 1986, as amended and related
Treasury guidance (“Section 409A ”), that provision will be reformed to avoid
imposition of the applicable tax and no action taken to comply with Section 409A
will be taken without your consent if it will adversely affect your rights to
any compensation or benefits hereunder. To the extent any expense reimbursement
or the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A, (i) the amount of any such expenses eligible for
reimbursement in one calendar year will not affect the expenses eligible for
reimbursement, or the provision of any in-kind benefit, in any other taxable
year, (ii) in no event will any expenses be reimbursed after the last day of the
calendar year following the calendar year in which the Executive incurred such
expenses, and (iii) in no event will any right to reimbursement, or the
provision of any in-kind benefit, be subject to liquidation or exchange for
another benefit.
     (k) Arbitration. The parties hereto may attempt to resolve any dispute
hereunder informally via mediation or other means. Otherwise, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof, will,
except as provided in Section 7(c), be adjusted only by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitration will be held
in Kansas City, Missouri, or such other place as may be agreed upon at the time
by the parties to the arbitration. The arbitrator(s) will, in their award,
allocate between the parties the costs of arbitration, which will include
reasonable attorneys’ fees of the parties, as well as the arbitrator’s fees and
expenses, in such proportions as the arbitrator deems just.

8



--------------------------------------------------------------------------------



 



     (l) Choice of Law. This Agreement will be governed by, construed and
enforced in accordance with the Laws of the State of Missouri, excluding any
conflicts of law, rule or principle that might otherwise refer to the
substantive law of another jurisdiction.

            Very truly yours,

HRB Management, Inc.
      /s/ Carol Graebner       Name:   Carol Graebner       Title:   EVP &
GENERAL COUNSEL     

BY SIGNING THIS AGREEMENT, I HEREBY CERTIFY THAT I (A) HAVE RECEIVED A COPY OF
THIS AGREEMENT FOR REVIEW AND STUDY BEFORE SIGNING IT, (B) HAVE READ THIS
AGREEMENT CAREFULLY BEFORE SIGNING IT, (C) HAVE HAD SUFFICIENT OPPORTUNITY TO
REVIEW THE AGREEMENT WITH ANY ADVISOR I DESIRED TO CONSULT, INCLUDING LEGAL
COUNSEL, (D) HAVE HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING IT TO ASK ANY
QUESTIONS ABOUT THIS AGREEMENT AND HAVE RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS, AND (E) UNDERSTAND MY RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.

            Accepted and agreed to:
      /s/ Alan Bennett      Alan Bennett
      December 3, 2007        Accepted and agreed to (solely for purposes
of Sections 1 and 3(c) hereof):

H&R Block, Inc.
      /s/ Carol Graebner       Name:   Carol Graebner     Title:   EVP and
General Counsel   

9



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Award Agreement





--------------------------------------------------------------------------------



 



Exhibit B
Form of Mutual Release of Claims
     This Release is dated as of the [•] day of [•], 200[•], by HRB Management,
Inc., a Missouri corporation (the “Company ”) and Alan M. Bennett (“Bennett”).
The parties acknowledge that this Release is being executed in accordance with
Section 4(c) of Bennett’s employment agreement with the Company dated
December 3, 2007 (the “Employment Agreement”).
     1. Release of the Company. (a) Bennett, for himself and for his heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives (collectively, the “Releasors”) hereby forever releases, waives
and discharges the Released Parties (as defined below) from each and every
claim, demand, cause of action, fees, liabilities or right of any sort (based
upon legal or equitable theory, whether contractual, common-law, statutory,
federal, state, local or otherwise), known or unknown, which Releasors ever had,
now have, or hereafter may have against the Released Parties by reason of any
actual or alleged act, omission, transaction, practice, policy, procedure,
conduct, occurrence, or other matter from the beginning of the world up to and
including the Effective Date, including without limitation, those in connection
with, or in any way related to or arising out of, Bennett’s employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.
     (b) Without limiting the generality of the previous paragraph, this Release
is intended to and shall release the Released Parties from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may hereafter
have against the Released Parties including, but not limited to: (i) any claim
of discrimination or retaliation under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, as
amended (excluding claims for accrued, vested benefits under any employee
benefit or pension plan of the Released Parties subject to the terms and
conditions of such plan and applicable law) and the Family and Medical Leave
Act; (ii) any claim under the Missouri Service Letter Statute, the Missouri
Human Rights Act and the Civil Rights Ordinance of Kansas City, Missouri;
(iii) any other claim (whether based on federal, state or local law or
ordinance, statutory or decisional) relating to or arising out of Bennett’s
employment, the terms and conditions of such employment, the termination of such
employment and/or any of the events relating directly or indirectly to or
surrounding the termination of such employment, including, but not limited to,
breach of contract (express or implied), tort, wrongful discharge, detrimental
reliance, defamation, emotional distress or compensatory or punitive damages;
and (iv) any claim for attorney’s fees, costs, disbursements and the like.
     (c) Bennett acknowledges that he has not filed any claims against any of
the Released Parties and that this Release does not prohibit him from filing a
charge of discrimination with the Equal Employment Opportunity Commission. The
Company and Bennett agree that the foregoing release does not include and
Bennett is not releasing (i)any indemnification rights that he may be entitled
to as an officer of the Company and its affiliates as applicable, (ii) the

 



--------------------------------------------------------------------------------



 



Company’s obligations to pay severance to Bennett pursuant to Section 4(c) of
the Employment Agreement, or (iii) the Company’s obligations under the Stock
Option Award Agreement effective as of December 3, 2007.
     (d) For purposes of this Release, the “Released Parties” means the Company,
all current and former parents, subsidiaries, related companies, partnerships,
joint ventures and employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and, with respect to each of them,
their predecessors and successors, and, with respect to each such entity, all of
its past, present, and future employees, officers, directors, members,
stockholders, owners, representatives, assigns, attorneys, agents, insurers, and
any other person acting by, through, under or in concert with any of the persons
or entities listed in this paragraph, and their successors (whether acting as
agents for such entities or in their individual capacities).
     2. Release of Bennett. The Company hereby releases, waives, discharges
Bennett from every known and unknown claim, action, or right of any sort arising
on or before the Effective Date out of his employment or termination of
employment with the Company or his serving as an officer of the Company or an
affiliate of the Company; provided, however, notwithstanding the generality of
the foregoing, nothing herein will be deemed to release Bennett from (a) any
intentional or knowing violation of law or (b) any intentional acts of
misconduct engaged in by Bennett while employed as an employee of the Company or
while serving as an officer of the Company or an affiliate, including
misappropriation, fraud or theft.
     3. Acknowledgement. Bennett acknowledges that he has read this Release
carefully, knows and understands its contents and effects and has been advised
by the Company in writing to consult independent legal counsel of his choice
before signing this Release. Bennett further acknowledges that he has had the
opportunity to consult, and he has consulted with, independent legal counsel and
to consider the terms of this Release for a period of at least 21 days.
     4. Effective Date. Bennett further acknowledge that this Release will not
become effective until the eighth day following my execution of this Release
(the “Effective Date”), and that he may at any time prior to the Effective Date
revoke this Release by delivering written notice of revocation to: HRB
Management, Inc., One H&R Block Way, Kansas City Missouri 64105, to the
attention of the General Counsel.. In the event that Bennett revokes this
Release prior to the eighth day after its execution, this Release and the
promises contained in Section 4(c) of the Employment Agreement, will
automatically be null and void. Further, notwithstanding the foregoing, this
Release shall be effective as of the Effective Date and only if executed by both
parties.

12



--------------------------------------------------------------------------------



 



     This Release is final and binding and may not be changed or modified.

          Date:                                            HRB Management, Inc.
      By:           Its:                  Date:
                                                Alan M. Bennett           

13